Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 2011, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was a maintenance worker at a truck stop and his duties included snow removal, mopping floors, cleaning showers and laundry service. On the night of a major snowstorm, he informed his supervisor that he was leaving early. The supervisor informed claimant that she needed him to work his entire *1052shift as she was shorthanded that night and, due to the snow storm, the truck stop was extremely busy. Claimant left his employment early after being warned that doing so would be considered an abandonment of his employment, and was terminated as a result. The Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. Claimant appeals, and we affirm.
Substantial evidence supports the decision of the Board. “Leaving work early without authorization in disregard of a supervisor’s directive can disqualify a claimant from receiving unemployment insurance benefits and can be construed as job abandonment” (Matter of Shayo [Commissioner of Labor], 4 AD3d 663, 663 [2004] [citations omitted]; see Matter of Gorton [Genesee County Ch. NYSARC—Commissioner of Labor], 1 AD3d 682, 682 [2003]). Here, claimant’s supervisor testified that she informed claimant that he could not leave early and, if he did leave prior to the completion of his shift, it would be considered an abandonment of his employment. Claimant’s conflicting testimony that he had permission to leave early presented a credibility issue for the Board to resolve (see Matter of Petrov [Bragard Inc.—Commissioner of Labor], 96 AD3d 1339, 1339 [2012]; Matter of Messado [City of New York—Commissioner of Labor], 76 AD3d 740, 741 [2010]).
Peters, P.J., Mercure, Rose, Garry and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.